Case 4:15-cr-00024-LGW-CLR Document 148 Filed 07/08/20 Page 1 of 3


                                                                                   FILED
                                                                        John E. Triplett, Acting Clerk
                                                                         United States District Court

                                                                     By CAsbell at 9:50 am, Jul 08, 2020
Case 4:15-cr-00024-LGW-CLR Document 148 Filed 07/08/20 Page 2 of 3
Case 4:15-cr-00024-LGW-CLR Document 148 Filed 07/08/20 Page 3 of 3
